DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to bi-directional spatial-temporal reasoning for video-grounded dialogues. Each independent claim identifies the uniquely distinct features:
receiving features for a video and text sequences, wherein the text sequences comprise a dialogue history between the model and a human user regarding the video and a current query by the human user; 
encoding the video features and text sequences into continuous representations; 
using the encoded continuous representations, learning dependencies between the text sequences and the video features in the direction of temporal to spatial; 
using the encoded continuous representations, learning dependencies between the text sequences and the video features in the direction of spatial to temporal; and 
using the learned dependencies in the direction of temporal to spatial and in the direction of spatial to temporal, generating a textual response in natural language for the current query.
The closest prior art, US 2021/0097644 A1 (“Sommerlade et al.”); US 2015/0297949 A1 (Aman et al.”), fail to anticipate or render obvious at least the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664